PER CURIAM.
Based on the state's confession of error, with which we agree, we reverse special condition twelve - "You will have no contact (direct or indirect) with the ... victim's family during the period of probation" - in the community control and probation portion of defendant Andres *994Montoya's sentence, and remand for the entry of a corrected order of probation that does not contain this condition. See Scott v. State, 109 So.3d 866 (Fla. 3d DCA 2013) ("The State properly conceded that the trial court erred in imposing a written sentence that conflicts with the oral pronouncement. The written sentence designated the defendant both a prison releasee reoffender and a habitual felony offender. The oral pronouncement, however, reflects that the trial court designated the defendant a prison releasee reoffender only. The oral pronouncement of sentence prevails over a subsequent and conflicting written sentencing order."). Montoya's sentence is affirmed in all other respects.
Reversed and remanded with instructions.